COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


                   NUMBERS 13-10-00016-CV and
                           13-10-00023-CV

JUDGE CARLOS CASCOS, ET AL.,                           Appellants,

v.

CAMERON COUNTY ATTORNEY,                                Appellee.


             On appeal from the 444th District Court
                  of Cameron County, Texas.


                    NUMBER 13-10-00059-CV

     IN RE: CAMERON COUNTY JUDGE CARLOS CASCOS, ET AL.


                On Petition for Writ of Mandamus


                         OPINION
            Before Chief Justice Valdez and Justices Yañez and Vela
                        Opinion by Chief Justice Valdez

        By two interlocutory appeals, appellate cause numbers 13-10-00016-CV and 13-10-

00023-CV, appellants, Cameron County Judge Carlos Cascos, Cameron County

Commissioners Sofia Benavides, John Wood, David Garza, and Edna Tamayo, in their

official capacities as Cameron County Commissioners Court, and Richard Burst, Bruce

Hodge, and Dylbia Jeffries, in their official capacities as attorneys in the Cameron County

Civil Legal Division, complain about trial court orders granting appellee, Cameron County

Attorney Armando Villalobos, a temporary restraining order and a temporary injunction and

denying appellants’ plea to the jurisdiction. By one issue in each interlocutory appeal,

appellants assert that the trial court abused its discretion in granting appellee a temporary

restraining order and a temporary injunction.1

        Moreover, in appellate cause number 13-10-00059-CV, appellants filed a petition

for writ of mandamus and an accompanying emergency motion, arguing that the trial

court’s order affirming appellee’s temporary injunction is void and that appellants are

entitled to “supersede” or, in other words, suspend the enforcement of the temporary

injunction during the pendency of this matter on appeal.

        With regard to appellants’ petition for writ of mandamus in appellate cause number

13-10-00059-CV, we conditionally grant the writ requested.                     Furthermore, we grant

appellee’s motion to dismiss appellate cause number 13-10-00016-CV. In appellate cause

number 13-10-00023-CV, we dissolve the temporary injunction, reverse the judgment of

the trial court, and remand for proceedings consistent with this opinion.



        1
          In appellate cause num ber 13-10-00023-CV, we have received an am icus curiae brief in support
of appellants filed by the Texas Conference of Urban Counties, a non-profit organization that is purportedly
com posed of various m em ber counties that com prise nearly 80% of the population of the State of Texas.
                                                     2
                                       I. BACKGROUND

       On December 17, 2009, appellee filed his original petition for declaratory and

injunctive relief, asserting that: (1) the Cameron County Commissioners Court improperly

transferred the Cameron County Civil Legal Division out of appellee’s office; (2) by advising

and representing the Cameron County Commissioners Court, the Cameron County Civil

Legal Division usurped appellee’s constitutional and statutory duties; and (3) the Cameron

County Commissioners Court does not have the authority to hire permanent legal counsel.

On December 18, 2009, the trial court entered an ex parte order, purportedly issuing a

temporary restraining order against appellants and setting the hearing on appellee’s

application for a temporary injunction for January 1, 2010. The temporary restraining order

prevented the Civil Legal Division from advising and representing the Commissioners Court

and was set to expire fourteen days from the trial court’s December 18, 2009 order.

       On December 29, 2009, appellee filed a motion to extend the temporary restraining

order and to reset the hearing date on his temporary injunction request. On December 30,

2009, the trial court granted appellee’s motion to extend the temporary restraining order

and reset the hearing on appellee’s request for a temporary injunction to January 15, 2010.

       On January 7, 2010, appellants responded by filing a motion to dissolve, vacate,

and rescind the trial court’s December 18, 2009 ex parte order. In their motion, appellants

argued, among other things, that appellee’s petition did not comply with the requirements

for ex parte relief; the relief sought is not supported by the law; appellee failed to cite any

relevant constitutional or statutory provisions that the Cameron County Civil Legal Division

usurped; and the ex parte order is legally insufficient and, therefore, void.           Shortly

thereafter, appellants filed a response and trial brief in opposition to appellee’s petition for

declaratory and injunctive relief, arguing that: (1) res judicata applied to this litigation,

                                               3
especially in light of this Court’s decision in Cameron County v. Lone Star National Bank,

107 S.W.3d 853 (Tex. App.–Corpus Christi 2003, no pet.); (2) appellee is a County

Attorney and, therefore, does not have general civil jurisdiction over County matters; (3)

declaratory relief is not available to appellee under the Uniform Declaratory Judgment Act

(the “Act”); and (4) the Cameron County Commissioners Court has the power to manage

the budget and organize County employees. Additionally, on January 8, 2010, appellants

filed a plea to the jurisdiction, special exceptions, a cross-action for damages incurred for

a wrongfully-obtained temporary restraining order, and an original answer.

       On January 15, 2010, the trial court conducted a hearing on all pending motions.

At this hearing, Cameron County Judge Carlos Cascos, Cameron County Clerk Joe G.

Rivera, Chief Deputy for the Cameron County Sheriff’s Office Gus Reyna Jr., and appellee

testified. At the conclusion of the hearing, the trial court took the matter under advisement.

       Subsequently, on January 19, 2010, the trial court granted appellee’s motion to

enjoin appellants and denied appellants’ plea to the jurisdiction. In its January 19, 2010

order, the trial court made the following findings of fact and conclusions of law:

       1. Plaintiff [appellee] has demonstrated a cause of action against
       Defendants [appellants]. Plaintiff seeks the Court’s determination of the
       legal duties of the Cameron County Attorney with respect to the statutory
       requirement of Texas Government Code Section 41.007[,] which says:

              A district or county attorney, on request, shall give to a county or
              precinct official of his district or county a written opinion or written
              advice relating to the official duties of that official.

              The Court finds that the remedy of declaratory judgment is available
       to Plaintiff in this case. The Uniform Declaratory Judgment Act allows a
       court with jurisdiction to “declare rights, status, and other legal relations”
       between the parties whose relations are affected by a statute. Plaintiff asks
       the Court to consider the rights of the parties under the statute cited above.
       The district court has jurisdiction over such actions pursuant to Article V,
       Section 8 of the Texas Constitution and Texas Government Code Section

                                              4
24.020, and therefore, Defendants’ . . . plea to the jurisdiction is hereby
DENIED;

2. It clearly appears from specific facts shown by Plaintiff’s verified
application and from the facts and arguments presented to this Court that
immediate and irreparable injury, loss, or damage will result to Plaintiff
because, unless the Cameron County Commissioners Court is enjoined from
seeking advice and representation on questions of regular county business
from permanent legal counsel outside the office of the County Attorney
without the consent of the County Attorney, Defendants will continue to

       1) usurp and unlawfully delegate the statutory duties of Plaintiff,
       described in Tex. Gov’t Code § 41.007, without consent;

       2) operate a permanent civil legal division without any express or
       implied authority to do so;

       3) recklessly waste county taxpayer funds on duplicate services
       without reason and in a clear abuse of discretion they have on
       budgetary matters; and

       4) upset the checks and balances built into our tri-partite [sic] system
       of government.

         This injury will be irreparable unless this restraint is ordered because
the statutory duties bestowed upon Plaintiff will be usurped from Plaintiff and
will be performed by a non-elected unauthorized party in violation of a Texas
statute. Additionally[,] the Court finds, based on the evidence and
arguments presented, that taxpayer dollars used to fund the duplicative civil
division will continue to be spent in a reckless abuse of the Commissioners
Court’s discretion. There was no reasonable or articulable need for the
creation of the Civil Legal Division and lacking a need for the action, the
Commissioners Court’s implied powers to carry out express duties do not
justify the broad action taken under the authority of Defendant’s budgetary
discretion.

3. The Court finds that Plaintiff is likely to prevail on the question of whether
the Cameron County Attorney has the exclusive duty to provide advice and
representation to county officials on regular county business, which includes
advising [the] Commissioners Court on proposed actions, contracts,
resolutions, and all other ordinary county business. The evidence presented
by Plaintiff at the hearing on the temporary injunction persuades this Court
that Plaintiff has a probable right to the relief sought to prevent the
Commissioners Court from hiring a permanent legal staff to advise county
officials, thus usurping the Plaintiff’s duty to provide advice to county officials.
The Court finds that [the] Commissioners Court cannot impinge on any
elected official’s statutory duty, exclusive or otherwise, based on the
                                          5
evidence and arguments presented and Texas judicial precedent.

4. Plaintiff is likely to prevail on the merits on the issue of whether [the]
Commissioners Court, in creating separate, permanent legal counsel, went
beyond the scope of the constitutional or statutory authority vested in the
officers of that court based on the arguments and facts presented at the
hearing.

5. Unless this restraint is ordered immediately[,] Plaintiff will suffer
irreparable injury, because no other legal remedy can be obtained to prevent
the ongoing usurpation of statutory duties described herein.

6. Plaintiff has no other adequate remedy at law since decisions of [the]
Commissioners Court are reviewable only through district court review.

7. Plaintiff has exercised due diligence in prosecuting the underlying claim
in this cause. The Court finds, based on the evidence presented[,] including
letters from Plaintiff’s predecessor dated January 30, 1997[,] and other
correspondence from Plaintiff dated February 14, 2007 (agenda request to
Commissioners Court), February 16, 2007 (letter to Commissioners
regarding restoration of Civil Legal positions and duties to Mr. Villalobos’[s]
Officer), Commissioners Court audio recording from March 6, 2007, letter of
August 20, 2009[,] addressing, among other things, the issue of restoration
of [C]ivil [L]egal to the County Attorney, and Brownsville Herald articles from
August 2009, that Plaintiff has diligently attempted to negotiate for the
restoration of the statutory duty described above.

8. Plaintiff’s injury will outweigh any injury to Defendants that may occur on
issuance of this temporary injunction. The evidence presented suggests that
the restoration of the Civil Legal positions and budget to the County
Attorney’s Office will benefit [the] Commissioners Court through (1) bringing
[the] Commissioners Court actions into compliance with the statutory scheme
devised by the Texas legislature for the checks and balances between the
separate, co[-]equal branches of county government, namely [the]
Commissioners Court and the County Attorney, (2) carrying out the will of the
electorate, who chose Mr. Villalobos to execute all of the duties of the
elected Cameron County Attorney, which [the] Commissioners Court usurps
through hiring permanent outside counsel to advise commissioners and other
county officials on issues relating to regular county business, (3) allowing
[the] Commissioners Court to obtain the opinion of the officer entrusted with
ensuring that public officials do not violate the laws of the State of Texas or
their sworn duties to the citizens of Cameron County prior to making legal
decisions impacting the county.

9. The temporary injunction will not dis[-]serve the public interest. In fact,
the Court finds that the public in Cameron County has an interest in Mr.
Villalobos carrying out his duties as County Attorney, duly elected by the
                                      6
       people of Cameron County.

       10. The status quo is the last peaceable position between the two parties.
       All parties are in agreement that the advice provided by the attorneys under
       Mr. Luis Saenz’s tenure as County Attorney met the standards of expertise
       and acumen required by the Commissioners Court. Therefore, prior to [the]
       Commissioners Court[‘s] action to remove the county civil division from the
       Office of the County Attorney to the employment and supervision of the
       Commissioners Court[,] the situation reflected harmony between the parties.

               To illustrate this point, Plaintiff has presented evidence that the
       Commissioners Court relocated the County Attorney Civil Division entirely,
       keeping the staff and their duties, indicating that [the] Commissioners Court
       was happy with the advice they received, since they chose to continue
       receiving it after adjusting the location and the budget of the personnel. At
       that time[,] Mrs. Yolanda De León had already been elected as successor
       Cameron County Attorney. De León did not consent to this transfer, and as
       such, the last peaceable time was prior to December 17, 1996[,] when the
       positions and budget slots were removed from the supervision of the County
       Attorney, where they had resided for at least the last eighty-three years, and
       relocated under the [C]ommissioners [C]ourt. It is in the public interest to
       maintain the status quo as described above because it maintains the checks
       and balances built into the American system of government and gives full
       deference to the actions of the Texas legislature in drafting and enacting
       article 41.007 of the Government Code[,] which assigns the duty to advise
       county and precinct officials to the County Attorney . . . .

       The trial court, therefore, restrained the Cameron County Commissioners Court from

employing or utilizing a permanent legal division or any other permanent legal counsel for

any purpose and ordered the transfer of all positions, personnel, and budgetary slots of the

Cameron County Civil Legal Division to the Cameron County Attorney’s Office under the

direction of appellee. The order also set this matter for a docket control conference on

January 26, 2010.

       In appellate cause number 13-10-00016-CV, appellants timely filed a notice of

accelerated interlocutory appeal addressing the trial court’s December 18, 2009 and

December 30, 2009 temporary restraining orders. See TEX . R. APP. P. 28.1. Furthermore,

in appellate cause number 13-10-00023-CV, appellants timely filed a notice of accelerated


                                             7
interlocutory appeal, complaining about the trial court’s January 19, 2010 order granting

appellee a temporary injunction and denying appellants’ plea to the jurisdiction. See TEX .

CIV. PRAC . & REM . CODE ANN . § 51.014(a)(4) (Vernon 2008); see also TEX . R. APP. P. 28.1.

        On January 22, 2010, appellants requested additional findings of fact and

conclusions of law. The record does not reflect that the trial court issued any. Also on

January 22, 2010, appellee filed a “Motion to Affirm the Effect of Temporary Injunction

Pending Appeal,” arguing that Texas case law and rules 24.2(a)(3) and (a)(5) of the Texas

Rules of Appellate Procedure prevented appellants from superseding or suspending the

enforcement of the trial court’s temporary injunction during the pendency of this appeal.

See TEX . R. APP. P. 24.2(a)(3), (a)(5). After a hearing, appellee’s January 22, 2010 motion

was granted.2 In its order granting appellee’s January 22, 2010 motion, the trial court

stated that:

        the Temporary Injunction signed in this cause on January 19, 2010, remains
        in full force and effect, and has not been stayed or superseded by the mere
        filing of a notice of appeal. FURTHER, this Court in the exercise of its
        discretion, ORDERS that the Temporary Injunction shall not be stayed or
        superseded during the pendency of the appeal from said Temporary
        Injunction.

        On February 10, 2010, appellants filed a petition for writ of mandamus and an

emergency motion, arguing that the trial court’s order granting appellee’s January 22, 2010

motion is void and that appellants are allowed to supersede the trial court’s January 19,

2010 temporary injunction. In their emergency motion, appellants requested this Court to

stay the trial court’s temporary injunction order and its order granting appellee’s “Motion

to Affirm the Effect of Temporary Injunction Pending Appeal.” Also on February 10, 2010,

this Court granted appellants’ emergency request for a stay of the trial court’s temporary

        2
          In their em ergency m otion, appellants assert that the trial court conducted a hearing on appellee’s
January 22, 2010 m otion on February 4, 2010; however, the record does not contain a copy of the transcript
from that hearing.
                                                      8
injunction order and its order granting appellee’s motion to affirm.

            II. APPELLATE CAUSE NUMBER 13-10-00059-CV—THE MANDAMUS

       By petition for writ of mandamus in appellate cause number 13-10-00059-CV,

appellants contend that the trial court’s order granting appellee’s motion to affirm the effect

of appellee’s temporary injunction pending appeal, which had the effect of denying

appellants the right to supersede the temporary injunction, is void because appellants, as

representatives of a governmental unit, were entitled to supersede the trial court’s

temporary injunction order. Appellee asserts that appellants have an adequate remedy at

law—an appeal based on rule 24.4(a) of the Texas Rules of Appellate Procedure—and

that the trial court’s order granting appellee’s motion to affirm is not void because the trial

court validly exercised its discretion under rule 24.2 of the Texas Rules of Appellate

Procedure in denying appellants the ability to automatically supersede the judgment

pending appeal. See TEX . R. APP. P. 24.2, 24.4(a).

A.     Standard of Review

       Mandamus is an extraordinary remedy, which is available only when a trial court has

clearly abused its discretion and the relator lacks an adequate remedy on appeal. See In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)

(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)); see also In re Team Rocket,

L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding).

       A trial court clearly abuses its discretion when it reaches a decision so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law. See In re Cerberus

Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding); Walker, 827
S.W.2d at 839. Regarding the resolution of factual issues or matters committed to the trial

court’s discretion, we may not substitute our judgment for that of the trial court unless the
                                              9
relator establishes that the trial court could reasonably have reached only one decision and

that the trial court’s decision is arbitrary and unreasonable. See Liberty Nat’l Fire Ins. Co.

v. Akin, 927 S.W.2d 627, 630 (Tex. 1996); Walker, 827 S.W.2d at 839-40. This burden is

a heavy one. See Canadian Helicopters, Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994)

(orig. proceeding).

       Our review is much less deferential with respect to the trial court’s determination of

the legal principles supporting its ruling, because a trial court has no discretion in

determining what the law is or in applying the law to the facts. See Walker, 827 S.W.2d

at 840. Therefore, a clear failure by the trial court to analyze or apply the law correctly will

constitute an abuse of discretion and may result in mandamus. See id.

       The second element the relator must satisfy before mandamus relief will issue is

that the relator lacks an adequate remedy at law. See id. at 840, 842. Generally speaking,

an adequate legal remedy exists if the relator is able to raise the issue on appeal. See id.

at 840 (providing that mandamus would issue “only in situations involving manifest and

urgent necessity and not for grievances that may be addressed by other remedies”).

However, in some extraordinary cases, whether a clear abuse of discretion can be

adequately remedies by appeal depends on a careful analysis of the costs and benefits of

interlocutory review. In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008) (orig.

proceeding); see In re Prudential Ins. Co. of Am., 148 S.W.3d at 136 (“An appellate

remedy is ‘adequate’ when any benefits to mandamus review are outweighed by the

detriments.”).3

       3
           According to the Texas Suprem e Court,

       [m ]andam us review of significant rulings in exceptional cases m ay be essential to preserve
       im portant substantive and procedural rights from im pairm ent or loss, allow the appellate
       courts to give needed and helpful direction to the law that would otherwise prove elusive in
       appeals from final judgm ents, and spare private parties and the public the tim e and m oney
       utterly wasted enduring eventual reversal of im properly conducted proceedings.
                                                    10
        An adequate remedy at law does not exist if the rights sought to be protected would

be irretrievably lost or the appellate court would not be able to cure the trial court’s error.

In re Valero Energy Corp., 973 S.W.2d 453, 457 (Tex. App.–Houston [14th Dist.] 1998,

orig. proceeding) (op. on reh’g); see Walker, 827 S.W.2d at 843; see also In re Burlington

Coat Factory Warehouse of McAllen, Inc., 167 S.W.3d 827, 831 (Tex. 2005) (orig.

proceeding) (“There is also no adequate remedy by appeal for allowing execution to issue

before a final judgment has been entered.”); In re Tarrant County, 16 S.W.3d 914, 918-19

(Tex. App.–Fort Worth 2000, orig. proceeding) (noting that if a litigant has the right to

supersede an adverse judgment during the pendency of an appeal, then this right will be

lost forever if execution is permitted prior to the entry of a final, appealable judgment).

        Mandamus will lie to correct a void order, that is, an order the trial court had no

power or jurisdiction to render. In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000)

(orig. proceeding) (per curiam); In re Dickason, 987 S.W.2d 570, 571 (Tex. 1998) (orig.

proceeding). “It is not enough that the order of the court is erroneous; the order of the

court must have been beyond the power of the court to enter.” Zep Mfg. Co. v. Anthony,

752 S.W.2d 687, 689 (Tex. App.–Houston [1st Dist.] 1998, orig. proceeding). When the

trial court’s order is void, mandamus relief is available regardless of whether there is an

adequate remedy by appeal. Sw. Bell Tel. Co., 35 S.W.3d at 605; In re Vlasak, 141
S.W.3d 233, 235 (Tex. App.–San Antonio 2004, orig. proceeding).

B.      Applicable Law

        “A person may appeal from an interlocutory order of a district court . . . that . . .

grants or refuses a temporary injunction or grants or overrules a motion to dissolve a

temporary injunction as provided by Chapter 65.” TEX . CIV. PRAC . & REM . CODE ANN . §


In re Prudential Ins. Co. of Am., 148 S.W .3d 124, 136 (Tex. 2004) (orig. proceeding).
                                                    11
51.014(a)(4). Rule 29.1 of the rules of appellate procedure provides that: “[p]erfecting an

appeal from an order granting interlocutory relief does not suspend the order appealed

from unless . . . the appellant is entitled to super[s]ede the order without security by filing

a notice of appeal.” TEX . R. APP. P. 29.1(b); see id. at R. 25.1(g)(2) (providing that the

enforcement of a judgment is not suspended by appeal unless appellant is entitled to

supersede the judgment without security by filing a notice of appeal). A governmental

entity, such as a County, is exempt from giving supersedeas4 or a cost bond as security

for court costs on appeal. See TEX . CIV. PRAC . & REM . CODE ANN . § 6.001(a), (b)(4)

(Vernon 2002). This exemption also applies to governmental officials, including county

commissioners, for actions taken in their official capacity. See Enriquez v. Hooten, 857
S.W.2d 153, 154 (Tex. App.–El Paso 1993, orig. proceeding) (citing Parker v. White, 815
S.W.2d 893, 895 (Tex. App.–Tyler 1991, orig. proceeding)).

        In addition, “[a] governmental entity, such as a county, has the right to supersede

the judgment of a trial court rendered against it by merely filing a notice of appeal.” In re

Tarrant County, 16 S.W.3d at 918 (citing TEX . CIV. PRAC . & REM . CODE ANN . § 6.001(b)(4);

TEX . R. APP. P. 25.1(g); In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding)

(op. on reh’g) (stating that a county official’s notice of appeal operates as a supersedeas

bond)). “The right to supersede a judgment is one of absolute right and is not a matter

within the trial court’s discretion.” Id. (citing Houtchens v. Mercer, 119 Tex. 431, 29 S.W.2d
1031, 1033 (1930) (orig. proceeding); State ex rel. State Highway & Pub. Transp. Comm’n

v. Schless, 815 S.W.2d 373, 375 (Tex. App.–Austin 1991, orig. proceeding [leave

denied])). Moreover, a County official’s appeal, when perfected, automatically supersedes

        4
          “Supersedeas preserves the status quo of the m atters in litigation as they existed before the
issuance of the order or judgm ent from which an appeal is taken.” City of Fort W orth v. Johnson, 71 S.W .3d
470, 472 (Tex. App.–W aco 2002, order) (citing In re Tarrant County, 16 S.W .3d 914, 918 (Tex. App.–Fort
W orth 2000, orig. proceeding)).
                                                    12
the trial court’s judgment, and that suspension remains in effect until all appellate rights are

exhausted. In re Long, 984 S.W.2d at 625 (citing Enriquez, 857 S.W.2d at 154-55); see

Ammex Warehouse Co. v. Archer, 381 S.W.2d 478, 485 (Tex. 1964) (holding that the State

had a valid statutory right to a supersedeas without filing a bond upon perfecting its

appeals from a permanent injunction).

C.     Discussion

       In arguing that the trial court’s order granting his motion to affirm is not void and that

the trial court had discretion to deny appellants the right to supersede, appellee relies

heavily on rules 24.2(a)(3) and 24.2(a)(5) of the Texas Rules of Appellate Procedure and

this Court’s holding in City of Robstown v. Westergren, 774 S.W.2d 739 (Tex. App.–Corpus

Christi 1989, orig. proceeding). Rules 24.2(a)(3) and 24.2(a)(5) provide as follows:

       24.2   Amount of Bond, Deposit or Security

              (a) Type of Judgment.

              ....

                      (3) Other Judgment. When the judgment is for something
                      other than money or an interest in property, the trial court must
                      set the amount and type of security that the judgment debtor
                      must post. The security must adequately protect the judgment
                      creditor against loss or damage that the appeal might cause.
                      But the trial court may decline to permit the judgment to be
                      superseded if the judgment creditor posts security ordered by
                      the trial court in an amount and type that will secure the
                      judgment debtor against any loss or damage caused by the
                      relief granted the judgment creditor if an appellate court
                      determines, on final disposition, that that relief was improper.
              ....

                      (5) For a Governmental Entity. When a judgment in favor of a
                      governmental entity in its governmental capacity is one in
                      which the entity has no pecuniary interest, the trial court must
                      determine whether to suspend enforcement, with or without
                      security, taking into account the harm that is likely to result to

                                              13
                      the judgment debtor if enforcement is not suspended, and the
                      harm that is likely to result to others if enforcement is
                      suspended. The appellate court may review the trial court’s
                      determination and suspend enforcement of the judgment, with
                      or without security, or refuse to suspend the judgment. If
                      security is required, recovery is limited to the governmental
                      entity’s actual damages resulting from suspension of the
                      judgment.

TEX . R. APP. P. 24.2(a)(3), (a)(5).

       In Westergren, this Court stated the following, with respect to a governmental

entity’s right to suspend enforcement of a judgment:

               This case . . . is subject to a statutory provision which unequivocally
       allows a home-rule city to appeal the judgment without giving supersedeas
       bond. However, we view as distinct the right of a municipality to appeal
       without giving a supersedeas bond, and the purported automatic right to
       supersede a judgment on appeal. It does not follow that because the City
       does not have to file a supersedeas bond, that it is automatically entitled to
       supersede the judgment. This would destroy the discretion now given the
       trial court by Rule 47(f) [now rule 24.2(a)(3)] . . . to disallow supersedeas
       when the judgment does not involve money. Here, relators would have been
       entitled to supersede the judgment without bond, if the trial court, in its
       discretion, had allowed the judgment to be superseded. The trial court did
       not allow supersedeas. Relator does not contend that the trial court abused
       a discretionary power but that the trial court did not have discretion to
       disallow supersedeas. Since we reject relator’s contention, we hold that the
       Honorable Mike Westergren had the discretionary authority under Rule 47(f)
       to deny relator to supersede the injunction, and therefore, notice of appeal
       did not operate to automatically supersede the judgment.

Westergren, 774 S.W.2d at 740-41 (emphasis added). In arriving at this conclusion, this

Court relied upon the decisions in Klein Independent School District v. Fourteenth Court

of Appeals, 720 S.W.2d 87, 88 (Tex. 1986) (orig. proceeding) and Hill v. Fourteenth Court

of Appeals, 695 S.W.2d 554, 555 (Tex. 1985) (orig. proceeding), whereby the supreme

court upheld the trial court’s discretion to allow a non-monetary judgment to be superseded

under rule 364(f) of the rules of civil procedure (now rule 24.2(a)(3) of the rules of appellate

procedure).


                                              14
       However, neither Westergren nor the supreme court cases relied upon in

Westergren involved a party subject to section 6.001 of the civil practice and remedies

code. See TEX . CIV. PRAC . & REM . CODE ANN . § 6.001; see also Klein Indep. Sch. Dist., 720
S.W.2d at 88; Hill, 695 S.W.2d at 555; Westergren, 774 S.W.2d at 740-41. In fact,

Westergren involved a different statutory provision relating to home-rule municipalities.

See TEX . CIV. PRAC . & REM . CODE ANN . § 6.002 (Vernon 2002). Furthermore, as the Waco

Court of Appeals stated in Johnson, “[t]he discretion of the trial court [under Texas Rules

of Appellate Procedure 24.2(a)(3) and (a)(5)] would not be destroyed as the Corpus Christi

court [in Westergren] feared because it would remain intact for appealing parties other than

those who are not required to file security to supersede a judgment.” City of Fort Worth v.

Johnson, 71 S.W.3d 470, 473 (Tex. App.–Waco 2002, order).

       Moreover, as noted above, the Texas Supreme Court held in 1999, that a County

official’s appeal, when perfected, automatically supersedes the trial court’s judgment, and

that suspension remains in effect until all appellate rights are exhausted. In re Long, 984
S.W.2d at 625 (citing Enriquez, 857 S.W.2d at 154-55). The supreme court’s holding in

In re Long does not seem to comport with the holding in Westergren because the supreme

court does not reference the trial court’s purported discretion in denying supersedeas

under Texas Rules of Appellate Procedure 24.2(a)(3) and (a)(5), even though those

provisions were in effect at the time of the ruling. See id.; see also TEX . R. APP. P.

24.2(a)(3), (a)(5); Westergren, 774 S.W.2d at 740-41. Therefore, in light of In re Long, we

question whether the portion of Westergren denying a governmental entity its absolute right

to supersedeas is still good law. In addition, we believe that the Johnson court’s analysis

of the Westergren holding is persuasive and demonstrates that Westergren is inapposite

in this matter, especially considering the supreme court’s pronouncement in In re Long.

                                             15
See In re Long, 984 S.W.2d at 625; see also Johnson, 71 S.W.3d at 473; Westergren, 774
S.W.2d at 740-41.

       Therefore, because the case law is clear that a governmental entity, such as a

County, has the absolute right to supersede a judgment of the trial court by merely filing

a notice of appeal, and because this absolute right extends to governmental officials, we

conclude that the trial court did not have discretion to deny supersedeas of the judgment

against appellants. See In re Long, 984 S.W.2d at 625; Archer, 381 S.W.2d at 485; see

also In re Tarrant County, 16 S.W.3d at 918; Enriquez, 857 S.W.2d at 154. And, even if

we assumed that the trial court did have the discretion to deny appellants supersedeas,

we would nonetheless conclude that the trial court abused its discretion in denying

supersedeas because, as we conclude below, appellee was not entitled to the relief sought

and, therefore, could not have sustained any damage warranting the denial of supersedeas

and because all parties in this case are governmental entities. See TEX . R. APP . P.

24.2(a)(3) (providing that “[t]he security must adequately protect the judgment creditor

[appellee here] against loss or damage that the appeal might cause”), (a)(5) (stating that

“the trial court must determine whether to suspend enforcement, with or without security,

taking into account the harm that is likely to result to the judgment debtor [appellants here]

if enforcement is not suspended, and the harm that is likely to result to others if

enforcement is not suspended”).

       Therefore, given that appellants have an absolute right to supersedeas, we

conclude that the trial court did not have any power to deny appellants supersedeas. Thus,

the trial court’s order granting appellee’s January 22, 2010 motion, which essentially

denied appellants the right to supersedeas, constituted a void order, and mandamus will

lie to correct such an order. See In re Sw. Bell Tel. Co., 35 S.W.3d at 605; In re Dickason,

                                             16
987 S.W.2d at 571; see also In re Vlasak, 141 S.W.3d at 235.                 Accordingly, we

CONDITIONALLY GRANT the petition for writ of mandamus and hereby direct the trial

court to grant appellants supersedeas during the pendency of this appeal. This writ will

issue only if the trial court fails to comply. We LIFT the stay issued by this Court on

February 10, 2010, and direct the trial court to proceed in accordance with this opinion.

                     III. APPELLATE CAUSE NUMBER 13-10-00016-CV

       In their first accelerated interlocutory appeal, appellants contend that the trial court

abused its discretion by issuing an ex parte temporary restraining order on December 18,

2009, and by extending the temporary restraining order on December 30, 2009.

Specifically, appellants argue that: (1) the trial court erred in determining that appellee had

a viable cause of action against appellants; (2) the trial court erred in concluding that

appellee had a probable right to relief and a probable, imminent, and irreparable injury; and

(3) the trial court’s orders fail to comply with Texas Rule of Civil Procedure 683 and,

therefore, are void. Appellee responds by arguing that: (1) appellants lack standing to

appeal the temporary restraining order because the orders are not appealable orders and

the orders have expired and, thus, are moot; and (2) the trial court did not abuse its

discretion in granting the temporary restraining orders.

       On February 2, 2010, appellee filed with this Court a motion to dismiss appellate

cause number 13-10-00016-CV, arguing that the temporary restraining order is not an

appealable order and that, because the temporary restraining orders have expired, the

appeal is moot. Appellants countered that: (1) the temporary restraining orders are

appealable orders because they did more than maintain the status quo of the underlying

matter and, therefore, were ostensibly appealable temporary injunctions; and (2) the

dispute is not moot because the “public interest exception” to the mootness doctrine

                                              17
applies.

A.     Applicable Law

       An appellate court lacks jurisdiction to review an interlocutory order unless a statute

specifically authorizes such an appeal. Qwest Commc’ns Corp. v. AT&T Corp., 24 S.W.3d
334, 336 (Tex. 2000). Section 51.014(a)(4) of the civil practice and remedies code

provides that a party may appeal from an interlocutory order of the trial court that “grants

or refuses a temporary injunction.” TEX . CIV. PRAC . & REM . CODE ANN . § 51.014(a)(4).

Section 51.014, however, does not provide for interlocutory appeal of a temporary

restraining order. See id.; In re Office of the AG, 257 S.W.3d 695, 698 (Tex. 2008)

(holding that temporary restraining orders are not appealable; that the Attorney General

had no remedy by appeal; and that mandamus relief was appropriate to address issues

pertaining to a temporary restraining order) (citing In re Newton, 146 S.W.3d 648, 652-53

(Tex. 2004); In re Tex. Natural Res. Conservation Comm’n, 85 S.W.3d 201, 205 (Tex.

2002)).

       The supreme court and other Texas courts have routinely held that whether

jurisdiction is conferred on the court of appeals depends on whether the trial court’s order

can properly be characterized as a temporary injunction, meaning we must look to the

substance rather than the title of the order. See Del Valle Indep. Sch. Dist. v. Lopez, 845
S.W.2d 808, 809 (Tex. 1992) (citing Brines v. McIlhaney, 596 S.W.2d 519, 524 (Tex.

1980); Gensco, Inc. v. Thomas, 609 S.W.2d 650, 651 (Tex. Civ. App.–San Antonio 1980,

no writ) (“The true character of an injunction is to be determined by its characteristics and

functions.”); Conway v. Irick, 429 S.W.2d 648, 649 (Tex. Civ. App.–Fort Worth 1968, writ

ref’d)); In re Tex. Natural Res. Conservation Comm’n, 85 S.W.3d at 205 (“The fact that the

order is denominated as a temporary restraining order does not control whether the order

                                             18
is appealable.”); see also In re De Villarreal, No. 13-08-00408-CV, 2009 Tex. App. LEXIS,

at **11-12 (Tex. App.–Corpus Christi Apr. 2, 2009, pet. filed) (mem. op.).

       In Brines, the supreme court articulated the distinction between a temporary

restraining order and a temporary injunction:

       A temporary restraining order is one entered as part of a motion for a
       temporary injunction, by which a party is restrained pending the hearing of
       the motion. A temporary injunction is one which operates until dissolved by
       an interlocutory order or until the final hearing.
596 S.W.2d at 523 (citations omitted); see Lopez, 845 S.W.3d at 809; see also In re De

Los Santos, No. 13-01-00549-CV, 2001 Tex. App. LEXIS 6517, at **3-5 (Tex. App.–Corpus

Christi Sept. 20, 2001, orig. proceeding) (holding that the expiration of a temporary

restraining order usually renders its challenge moot and that a temporary restraining

order’s purpose is to maintain the status quo between the parties, and if the trial judge

grants affirmative relief in the temporary restraining order which alters the status quo, then

the temporary restraining order resembles a temporary injunction).

       Orders which direct the conduct of a party but do not contemplate imminent

disposition of a request for a temporary or permanent injunction cannot be categorized as

a non-appealable temporary restraining order. See Lopez, 845 S.W.2d at 809 (citing TEX .

R. CIV. P. 680); see also Global Natural Res. v. Bear, Stearns & Co., 642 S.W.2d 852, 854

(Tex. App.–Dallas 1982, no writ) (“The temporary restraining order [is] tantamount to a

temporary injunction because the effect of it on the parties went beyond protecting the

status quo for a ten-day period.”); Plant Process Equip., Inc. v. Harris, 579 S.W.2d 53, 54

(Tex. Civ. App.–Houston [14th Dist.] 1979, no writ) (“The controlling factor is . . . whether

the relief granted does more than preserve the status quo during the ten[-]day span of a

temporary restraining order.”).

                                             19
B.     Discussion

       In the instant case, the trial court’s ex parte order entered on December 18, 2009,

restrained the Cameron County Civil Legal Division from advising or representing the

Cameron County Commissioners Court. The restraining order also provided the following,

among other things:

               It is therefore ORDERED that a temporary restraining order issue,
       effective upon entry of this order until the fourteenth day thereafter unless
       otherwise ordered by this Court, to wit:

              ....

             Ordering without notice to Defendants the transfer from the Cameron
       County Civil Legal Division all positions and budgetary slots to the Cameron
       County District Attorney’s Office under the direction of Armando Villalobos.”

The restraining order also stated that it was effective until January 1, 2010, when the

matter was scheduled for a hearing. Based on our reading of the trial court’s December

18, 2009 order, it appears that the trial court ordered that the Cameron County Civil Legal

Division be transferred to the County Attorney’s Office, thereby effectuating a change in

the status quo; however, the language of the trial court’s order is not entirely clear.

       In any event, under the mootness doctrine, a justiciable controversy between the

parties must exist at every stage of the legal proceedings, including the appeal. See

United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950); see also In re Kellogg Brown

& Root, 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding). Moreover, the mootness

doctrine limits courts to deciding cases in which an actual controversy exists between the

parties. Fed. Deposit Ins. Corp. v. Nueces County, 886 S.W.2d 766, 767 (Tex. 1994).

Stated otherwise, a case becomes moot, and thus unreviewable, when one seeks to obtain

relief on some alleged controversy when in reality none exists, or on some matter which,

when granted, cannot have any practical legal effect on a then-existing controversy. See
                                          20
In re Guerra, 235 S.W.3d 392, 433 (Tex. App.–Corpus Christi 2007, orig. proceeding).

       Texas courts have held that the expiration of an order granting injunctive or

protective relief renders any issue about such an order moot. See In re Salgado, 53
S.W.3d 752, 757 (Tex. App.–El Paso 2001, orig. proceeding) (citing Guajardo v. Alamo

Lumber Co., 159 Tex. 225, 317 S.W.2d 725, 726 (1958); Speed v. Keys, 130 Tex. 276,

109 S.W.2d 967, 967 (1937) (holding that a temporary restraining order which expired by

its own express terms rendered any issue about the order moot); Hermann Hosp. v. Tran,

730 S.W.2d 56, 57 (Tex. App.–Houston [14th Dist.] 1987, no writ) (same)); see also

Faddoul v. Oaxaca, 52 S.W.3d 209, 212 (Tex. App.–El Paso 2001, no pet.) (“A temporary

injunction becomes moot when it becomes inoperative due to a change in status of the

parties or the passage of time, or because it has expired.”) (citing Nat’l Collegiate Athletic

Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999); Parr v. Stockwell, 159 Tex. 440, 322 S.W.2d
615, 616 (1959); Tex. Educ. Agency v. Dallas Indep. Sch. Dist., 797 S.W.2d 367, 369 (Tex.

App.–Austin 1990, no writ)).

       Here, the trial court’s December 18, 2009 order set the matter for a hearing on

January 1, 2010, meaning that the injunctive or protective relief was set to expire on

January 1, 2010, which is within the fourteen-day time frame outlined in Texas Rule of Civil

Procedure 680. See TEX . R. CIV. P. 680. In addition, the trial court’s December 30, 2009

order provided that the injunctive or protective relief granted expired on January 15, 2010.

By their express terms, both the December 18, 2009 and December 30, 2009 orders were

expired as of the date of this appeal. Therefore, regardless of whether the trial court’s

December 18, 2009 and December 30, 2009 orders constituted a temporary restraining

order or a temporary injunction, we conclude that the issues in this appeal are moot



                                             21
because the orders have expired.5 See In re Salgado, 53 S.W.3d at 757; Faddoul, 52
S.W.3d at 86; see also In re Guerra, 235 S.W.3d at 433. Accordingly, we GRANT

appellee’s motion to dismiss appellate cause number 13-10-00016-CV.

                           IV. APPELLATE CAUSE NUMBER 13-10-00023-CV

          By their sole issue in their second accelerated interlocutory appeal, appellants argue

that the trial court abused its discretion in granting a temporary injunction in favor of

appellee, as it pertains to the Cameron County Civil Legal Division’s representation of the

County in civil matters.

A.        Standard of Review

          The decision to grant or deny a temporary injunction is within the sound discretion

of the trial court. See Yarto v. Gilliland, 287 S.W.3d 83, 89 (Tex. App.–Corpus Christi

2009, no pet.) (citing Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002)); see

also Freddie Records, Inc. v. Ayala, No. 13-07-00363-CV, 2009 Tex. App. LEXIS 7681, at

**9-10 (Tex. App.–Corpus Christi Sept. 30, 2009, no pet.) (mem. op.). A reviewing court

should reverse an order granting injunctive relief only if the trial court abused its discretion.

Yarto, 287 S.W.3d at 89. The reviewing court must not substitute its own judgment for the

trial court's unless the trial court's action was so arbitrary that it exceeded the bounds of

reasonable discretion. Id. In reviewing the trial court's order granting injunctive relief, we

are to draw inferences from the evidence in the manner most favorable to the trial court's

ruling.       London Mkt. Insurers v. Am. Home Assur. Co., 95 S.W.3d 702, 705 (Tex.


          5
          In their response to appellee’s m otion to dism iss appellate cause num ber 13-10-00016-CV,
appellants urge us to apply the “public interest” exception to the m ootness doctrine because “[t]his is an issue
of considerable public im portance and the issue is capable of repetition between either the sam e parties or
other m em bers of the public.” A PPE LLAN TS ’ R E SP O N SE TO A PPELLEE ’S M O TIO N TO D ISM ISS , at p. 10 (quoting In
re Guerra, 235 S.W .3d 392, 433 (Tex. App.–Corpus Christi 2007, no pet.)). However, we decline to apply this
exception to these circum stances because we address the propriety of the injunctive relief granted in favor
of appellee in appellate cause num ber 13-10-00023-CV.
                                                           22
App.–Corpus Christi 2003, no pet.). A trial court does not abuse its discretion when it

bases its decision on conflicting evidence unless the evidence does not reasonably support

the trial court's decision. See Harbor Perfusion, Inc. v. Floyd, 45 S.W.3d 713, 717 (Tex.

App.–Corpus Christi 2001, no pet.). Moreover, on interlocutory appeal of an order granting

injunctive relief, we do not reach the merits of the dispute; instead, we only determine

whether the record supports the trial court's exercise of discretion. See Bank of Tex., N.A.

v. Gaubert, 286 S.W.3d 546, 552 (Tex. App.–Dallas 2009, no pet.); see also Freddie

Records, Inc., 2009 Tex. App. LEXIS 7681, at *10.

B.     Applicable Law

       A temporary injunction is an extraordinary remedy that: (1) does not issue as a

matter of right; and (2) may not be granted when there is a plain and adequate remedy at

law. See McGlothlin v. Kliebert, 672 S.W.2d 231, 232 (Tex. 1984); see also Finnegan v.

Mercer, No. 10-09-00250-CV, 2009 Tex. App. LEXIS 9827, at *7 (Tex. App.–Waco Dec.

30, 2009, pet. filed) (mem. op.). The purpose of a temporary injunction is to maintain the

status quo between litigants.    Butnaru, 84 S.W.3d at 204.        To obtain a temporary

injunction, the applicant must plead and prove the following elements: (1) a cause of

action against the defendant; (2) a probable right to the relief sought; and (3) a probable,

imminent, and irreparable injury in the interim. Id. The party seeking the injunction bears

the burden of proving each of the elements articulated in Butnaru. City of McAllen v.

McAllen Police Officers Union, 221 S.W.3d 885, 893 (Tex. App.–Corpus Christi 2007, pet.

denied); see Butnaru, 84 S.W.3d at 204.

C.     Discussion

       1.     Appellee’s Cause of Action Against Appellants

       On appeal, appellants assert that: (1) declaratory relief was not available to
                                         23
appellee without express consent by the Commissioners Court or statute; (2) the trial court

erred in exercising its limited supervisory jurisdiction over the Commissioners Court’s

decision; and (3) this dispute is barred by res judicata and claim or issue preclusion based

on this Court’s holding in Lone Star National Bank. See 107 S.W.3d at 854-55.

       a.     Appellee’s Request for Declaratory Relief

       As noted, appellee filed a declaratory judgment action against appellants on

December 17, 2009. In this action, appellee alleged that appellants improperly transferred

the Cameron County Civil Legal Division out of appellee’s office in 1996, and that, by

advising the Cameron County Commissioners Court, the Cameron County Civil Legal

Division was usurping appellee’s constitutional and statutory duties. In addition, appellee

requested that the trial court: (1) declare the Cameron County Civil Legal Division’s

representation of the Cameron County Commissioners Court invalid and unconstitutional;

(2) order the Cameron County Civil Legal Division be placed under the control and

supervision of appellee; and (3) enjoin the Cameron County Civil Legal Division from

advising and representing the Cameron County Commissioners Court. The trial court

concluded, among other things, that appellee was entitled to bring a suit for declaratory or

injunctive relief to determine the scope of his rights and responsibilities as the Cameron

County Attorney.

       Appellee asserts that he brought this action in his official capacity, not for or on

behalf of the County, under the Act codified at chapter 37 of the civil practice and remedies

code. See TEX . CIV. PRAC . & REM . CODE ANN . § 37.001-.011 (Vernon 2008). Suits for

declaratory judgment are intended to determine the rights of parties when a controversy

has arisen, before any wrong actually has been committed. Montemayor v. City of San

Antonio Fire Dep’t, 985 S.W.2d 549, 551 (Tex. App.–San Antonio 1998, pet. denied). The

                                             24
stated purpose of the Act is “to settle and to afford relief from uncertainty and insecurity

with respect to rights, status, and other legal relations.” TEX . CIV. PRAC . & REM . CODE ANN .

§ 37.002(b). The Act is a remedial statute designed for any “person . . . whose rights,

status, or other legal relations are affected by a statute,” and provides a way to “have

determined any question of construction or validity arising under the . . . statute . . . and

obtain a declaration of rights, status, or other legal relations thereunder.” Tex. Natural Res.

Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002); see TEX . CIV. PRAC .

& REM . CODE ANN . § 37.002(b); see also Nevins v. Whitley, No. 13-04-486-CV, 2005 Tex.

App. LEXIS 6942, at **14-15 (Tex. App.–Corpus Christi Aug. 25, 2005, no pet.) (mem. op.).

A declaratory judgment action is neither legal nor equitable, but is sui generis (“of its own

kind”). Cobb v. Harrington, 144 Tex. 360, 190 S.W.2d 709, 713 (1945). The Act “is to be

liberally construed and administered.” TEX . CIV. PRAC . & REM . CODE ANN . § 37.002(b).

       In support of his argument that he may bring suit for declaratory or injunctive relief,

appellee directs us to this Court’s decision in City of Robstown v. Barrera, 779 S.W.2d 83,

85 (Tex. App.–Corpus Christi 1989, no writ). The Barrera case involved, among other

things, the review of an order determining that the Board of Trustees of the City of

Robstown’s utility system had the power to sue and be sued in its representative capacity

pertaining to the management and control of the city’s utility system. Id. at 84. This Court

held that the Board of Trustees had the capacity to bring suit to ascertain their rights and

responsibilities as elected officials and noted the following:

               It is only logical that the Board, created by statute and elected by the
       citizenry, should be able to come to the Court for relief to declare its
       responsibilities and rights and seek protection of those powers entrusted to
       it by the city charter. The fact that the city charter does not specifically give
       the Board the power to sue does not preclude the Board from responding



                                              25
         affirmatively to an action brought against it by the City.[6] The Board was not
         exercising a “governmental function belonging only to the City” when it chose
         to defend the City’s suit against it. It simply sought a declaration of the rights
         that it has pursuant to the city charter and applicable law as an elected body
         of the City of Robstown. The fact that the Board is delegated only
         proprietary functions does not prohibit the Board from bringing suit to
         determine what those functions entail.

Id. at 85. We believe the situation in Barrera is analogous to the current dispute between

appellants and appellee. As in Barrera, appellee is an elected official who has filed a

declaratory judgment action seeking an order from the district court outlining his rights and

responsibilities, especially regarding the representation of Cameron County in civil matters.

         On the other hand, appellants cite an opinion from the Houston Fourteenth Court

of Appeals to support its argument that appellee has no authority to file suit for or on behalf

of the County without consent of the Commissioners Court or an enabling statute. See

Driscoll v. Harris County Comm’rs Court, 688 S.W.2d 577, 582-83 (Tex. App.–Houston

[14th Dist.] 1984, writ ref’d) (op. on reh’g).7 In Driscoll, the Harris County Attorney brought

suit against the Harris County Commissioners Court in his official capacity as County

Attorney challenging the authority of the County toll roll authority to employ private counsel.

Id. at 571. The trial court concluded that the County Attorney had standing to seek

declaratory relief concerning his duties as County Attorney, but found that the County

Attorney: (1) did not have any authority to seek injunctive or declaratory relief regarding

the expenditure of County funds; and (2) lacked the requisite justiciable interest to attack
         6
           In Barrera, the City first filed suit for injunctive relief against the Board of Trustees, individually and
in their official capacities, alleging “that the Board m em bers were m isapplying and spending public funds in
contravention of the City’s charter, ordinances, statutes, as well as the State and Federal Constitutions.” City
of Robstown v. Barrera, 779 S.W .2d 83, 84 (Tex. App.–Corpus Christi 1989, no writ). In response to the City’s
suit for injunctive relief, the Board counterclaim ed, seeking, am ong other things, “a declaration that it had
authority to institute and m aintain a suit . . . .” Id.

         7
          In their appellate brief, appellants cite us to a version of the Driscoll opinion that was withdrawn, see
Driscoll v. Harris County Comm’rs Court, 688 S.W .2d 569 (Tex. App.–Houston [14th Dist.] 1984, writ ref’d),
opinion withdrawn and substituted, 688 S.W .2d 577 (Tex. App.–Houston [14th Dist.] 1984, writ ref’d); however,
we believe that they intended to reference the substituted opinion on rehearing. See Driscoll, 688 S.W .2d at
577.
                                                         26
either the formation of the Harris County Toll Road Authority or the appointment of the

operating board. Id. at 582. Relying on case law stating that the County Attorney does not

have the authority to institute a proceeding for or on behalf of the County unless given the

power by statute or by order of the Commissioners Court, the Driscoll court held:

       His authority [the County Attorney’s] being so restricted, it appears to follow,
       therefore, that the county attorney in his official capacity would not have the
       authority by injunction or declaratory judgment to seek relief against the
       expenditure of county funds, as was attempted here. For the same reason,
       in his official capacity, we hold that he lacked the requisite justiciable interest
       to attack the formation of the Authority or the appointment of the members
       of the board.

Id. at 582-83 (citing Looscan v. Harris County, 58 Tex. 511 (1883); Ward County v. King,

454 S.W.2d 239 (Tex. Civ. App.–El Paso 1970, writ dism’d); Wexler v. State, 241 S.W. 231

(Tex. Civ. App.–Galveston 1922, no writ); Duncan v. State, 67 S.W. 903 (Tex. Civ.

App.–Fort Worth 1902, no writ)).

       We note that the Driscoll opinion is not binding precedent on this Court. In any

event, we find the opinion to be distinguishable from the dispute in this case. Driscoll

states that the County attorney in that case sought to intervene in matters traditionally

vested with the Commissioners Court—i.e., the handling of budgetary matters, the

appointment of public officials, and the creation and arrangement of County offices. See

Comm’rs Court of Titus County v. Agan, 940 S.W.2d 77, 79 (Tex, 1997) (noting that the

duties of the Commissioners Court includes legislative, executive, administrative, and

judicial functions and that the Commissioners Court is the County’s principal governing

body) (citing Avery v. Midland County, 390 U.S. 474, 482 (1968); Ector County v. Stringer,

843 S.W.2d 477, 478 (Tex. 1992)); Griffin v. Birkman, 266 S.W.3d 189, 194 (Tex.

App.–Austin 2008, pet. filed) (stating that the Commissioners Court has the power to

manage County business, including the specific statutory duty to oversee the fiscal

                                               27
operation of the County by approving and authorizing a budget) (citing TEX . CONST . art. V,

§ 18; TEX . LOC . GOV’T CODE ANN . §§ 111.001-.095 (Vernon 2008)); see also TEX . LOC .

GOV’T CODE ANN . §§ 151.001-.004 (Vernon 2008) (providing that County officials may

employ deputies, assistants, clerks, or other appointed positions only as authorized by the

Commissioners Court). Because the scope of the review in Driscoll pertained to actions

clearly delegated to the Commissioners Court, and the case is not binding on this Court,

we cannot say that the holding in Driscoll is applicable in this matter—a dispute pertaining

to control over the representation of the County in civil matters.

       Therefore, because: (1) the Act is broad in scope and authorizes any person to file

suit in order to clarify their rights and responsibilities; (2) this Court has held that elected

officials have the right to file a declaratory judgment action to clarify the rights and

responsibilities of their elected post; and (3) appellee filed suit in his official capacity and

not on behalf of the County, we conclude that appellee was entitled to file his declaratory

judgment action to clarify his rights and responsibilities as the Cameron County Attorney.

       b.     The Trial Court’s Supervisory Jurisdiction Over the Commissioners
              Court

       The Texas Constitution vests in the district court “appellate jurisdiction and general

supervisory control over the County Commissioners Court, with such exceptions and under

such regulation as may be prescribed by law.” TEX . CONST . art. V, § 8; see Griffin, 266
S.W.3d at 195. The enabling statute empowering the district court to exercise such

supervisory control over the Commissioners Court merely repeats the terms of the

constitution. See TEX . GOV’T CODE ANN . § 24.020 (Vernon 2004).               “With very few

exceptions, such as the provision for the appeal of a County Commissioners Court order

creating improvement districts, the legislature has not prescribed any specific manner by


                                              28
which the district court exercises such supervisory power.” Griffin, 266 S.W.3d at 195

(citing Enriquez, 863 S.W.2d at 528). “The lack of legislative direction has left to the courts

the task of defining the scope of the district court’s supervisory powers over the actions of

the County Commissioners Court.” Id. (citing Enriquez, 863 S.W.2d at 528).

       When a Commissioners Court acts beyond its authority in performing its legislative

function, the supervisory jurisdiction of the district court comes into play. Enriquez, 863
S.W.2d at 528. Furthermore, a district court may reverse a Commissioners Court’s action

only if the latter has acted arbitrarily, capriciously, collusively, fraudulently, or, otherwise,

in abuse of its discretion. See Stringer, 843 S.W.2d at 479; Stovall v. Shivers, 129 Tex.
256, 103 S.W.2d 363, 366 (1937); Hays County v. Hays County Water Planning P’ship,

106 S.W.3d 349, 355 (Tex. App.–Austin 2003, pet. denied); Vondy v. Comm’rs Court of

Uvalde County, 714 S.W.2d 417, 420 (Tex. App.–San Antonio 1986, writ ref’d n.r.e.)

(invoking the district court’s jurisdiction by alleging that a Commissioners Court’s order is

voidable as being “arbitrary, capricious, unsupported by substantial evidence or that the

court has acted beyond its jurisdiction”).

       A court may not substitute its judgment and discretion for the judgment and

discretion of the governing body upon whom the law vests the primary power and duty to

act. Stringer, 843 S.W.2d at 459. If the Commissioners Court acts illegally, unreasonably,

or arbitrarily, a court of competent jurisdiction may so adjudge, but there the power of the

court ends. Id. (citing Lewis v. City of Fort Worth, 126 Tex. 458, 89 S.W.2d 975, 978

(1936)).

       Appellants cite to a litany of cases, arguing that the trial court—the 444th Judicial

District Court—did not have supervisory jurisdiction over the Commissioners Court’s

decision to transfer the Cameron County Civil Legal Division from the County Attorney’s

                                               29
Office. See Comm’rs Court of Randall County v. Sherrod, 854 S.W.2d 914, 920 (Tex.

App.–Amarillo 1993, no writ); In re El Paso County Courthouse, 765 S.W.2d 876, 882 (Tex.

App.–El Paso 1989, no writ); Comm’rs Court of Caldwell County v. Criminal Dist. Attorney,

690 S.W.2d 932, 934-35 (Tex. App.–Austin 1985, writ ref’d n.r.e.); Weber v. City of

Sachse, 591 S.W.2d 563, 566 (Tex. Civ. App.–Dallas 1979, writ dism’d); Garcia v. State,

290 S.W.2d 555, 557 (Tex. Civ. App.–San Antonio 1956, writ ref’d n.r.e.). Each of these

cases generally stands for the proposition that the trial court only has supervisory

jurisdiction over Commissioners Court decisions that are arbitrary, capricious, or, in other

words, constitute an abuse of discretion.

       However, appellee’s allegations in this case center on whether the Cameron County

Commissioners Court’s decision to transfer the Civil Legal Division from appellee’s office

was arbitrary, capricious, and constituted an abuse of discretion.            Thus, appellee’s

allegations appear to vest supervisory jurisdiction in the trial court to review the

Commissioners Court’s decision to transfer the Civil Legal Division from appellee’s office.

While we recognize that Texas courts have held that the Act does not enlarge existing

jurisdiction or create new jurisdiction, see Lund v. Alanis, 381 S.W.2d 955, 956 (Tex. Civ.

App.–San Antonio 1964, writ dism’d) (per curiam); Phillips v. City of Odessa, 287 S.W.2d
518, 520 (Tex. Civ. App.–El Paso 1956, writ ref’d n.r.e.), appellants have not cited any

authority specifically excluding the substance of this matter from the trial court’s

supervisory jurisdiction or demonstrating that the district court’s exercise of jurisdiction over

this matter was somehow improper. Accordingly, we conclude that appellants’ contention

that the trial court does not have supervisory jurisdiction over this matter is unfounded.

       c.     Res Judicata

       The doctrine of res judicata, or claim preclusion, bars the re-litigation of claims that

                                               30
have been finally adjudicated, or that arise out of the same subject matter and that could

have been litigated in the prior action. Barr v. Resolution Trust Corp., 837 S.W.2d 627,

628 (Tex. 1992). Res judicata requires proof of the following elements: (1) a prior final

judgment on the merits by a court of competent jurisdiction; (2) identity of parties or those

in privity with them; and (3) a second action based on the same claims as were raised or

could have been raised in the first action. Amstadt v. United States Brass Corp., 919
S.W.2d 644, 652 (Tex. 1996). The purpose of the doctrine of res judicata is to bring an

end to litigation, prevent vexatious litigation, maintain the stability of court decisions,

promote judicial economy, and prevent double recovery. See Citizens Ins. Co. v. Daccach,

217 S.W.3d 430, 449 (Tex. 2007) (citing Barr, 837 S.W.2d at 629; Jeanes v. Henderson,

688 S.W.2d 100, 105 (Tex. 1985)). As noted earlier, appellants rely solely on this Court’s

decision in Lone Star National Bank to support their res judicata contention.

       In Lone Star National Bank, this Court analyzed whether the Cameron County

Attorney, one of appellee’s predecessors, had standing to intervene in an action brought

by a bank against Cameron County. 107 S.W.3d at 854-55. Specifically, the Cameron

County Attorney argued that she was entitled to intervene in the lawsuit without express

approval of the Commissioners Court under section 41.009 of the government code, which

allows the County Attorney to initiate proceedings against County officials who are

entrusted with the collection or safekeeping of public funds and who neglect or abuse the

trust confided in them. Id.; see TEX . GOV’T CODE ANN . § 41.009 (Vernon 2004). The

dispute, brought in the form of a declaratory judgment action, centered on whether a

depository contract between the bank and Cameron County was valid and legally binding.

See Lone Star Nat’l Bank, 107 S.W.3d at 854. This Court concluded that section 41.009

did not authorize the County Attorney to intervene in the suit because the record did not

                                             31
demonstrate that the Commissioners Court—using the Cameron County Civil Legal

Division to defend against the declaratory judgment action—impinged upon the County

Attorney’s statutory duties. Id. at 854-55.

       While this Court outlined much of the law governing the relationship between the

Commissioners Court and the County Attorney’s Office, we do not believe this case

supports appellants’ res judicata contention because the Court was specifically asked to

determine the import of section 41.009 of the government code, as it applied to the County

Attorney’s right to represent the County in a declaratory judgment action about a depository

contract. See id. It does not appear that the County Attorney argued the applicability of

section 41.007 of the government code or its impact in Lone Star National Bank because

section 41.009 directly applied. See id. Furthermore, we did not specifically hold that the

County Attorney may not represent the County in civil matters, nor did we address the

propriety of the Commissioners Court’s employment of a permanent civil legal division, as

neither argument was raised, nor should have been raised in the dispute. See id.

Therefore, based on the foregoing, we conclude that appellants’ res judicata contention

lacks merit. See Amstadt, 919 S.W.2d at 652; see also Barr, 837 S.W.2d at 628.

       In sum, we find that the governing statutory and case law authorized appellee to

bring this action in the trial court to declare his rights and responsibilities as an elected

official of Cameron County.

       2.     Probable Right to the Relief Sought

       Next, appellants argue that the trial court arbitrarily and unreasonably applied the

law pertaining to: (1) appellee’s constitutional and statutory duties; (2) the Commissioners

Court’s authority to govern County business and hire legal counsel; and (3) the

determination of the status quo.
                                              32
       a.      Applicable Law

       It is undisputed that appellee’s proper title is Cameron County Attorney and that

appellee performs the duties of a district attorney. See TEX . GOV’T CODE ANN . § 46.002(3)

(Vernon Supp. 2009); TEX . CODE CRIM . PROC . ANN . art. 2.01 (Vernon 2005) (stating the

following with respect to the duties of district attorneys: “Each district attorney shall

represent the State in all criminal cases in the district courts of his district and in appeals

therefrom, except in cases where he has been, before his election, employed adversely”);

see also In re Guerra, 235 S.W.3d 392, 407 n.54 (Tex. App.–Corpus Christi 2007, no pet.)

(“‘The attorney representing the State’ means the Attorney General, district attorney,

criminal district attorney, or county attorney.”) (citing TEX . CODE CRIM . PROC . ANN . art. 20.03

(Vernon 2005)). Article V, section 21 of the Texas Constitution further outlines the duties

and responsibilities of a County Attorney in Texas:

               A County Attorney, for counties in which there is not a resident
       Criminal District Attorney, shall be elected by the qualified voters of each
       county, who shall be commissioned by the Governor, and hold his office for
       the term of four years. In case of vacancy[,] the Commissioners Court of the
       county shall have the power to appoint a County Attorney until the next
       general election. The County Attorneys shall represent the State in all cases
       in the District and inferior courts in their respective counties; but if any county
       shall be included in a district in which there shall be a District Attorney, the
       respective duties of District Attorneys and County Attorneys shall in such
       counties be regulated by the Legislature. . . .

TEX . CONST . art. V, § 21 (emphasis added). However, chapter 45 of the civil practice and

remedies code provides that the County Attorneys in several Texas counties have different

vested powers than those described in article V, section 21 of the Texas Constitution. See

TEX . CIV. PRAC . & REM . CODE ANN . §§ 45.001-.351 (Vernon 2004 & Supp. 2009). In fact,

the County Attorneys in Fort Bend County, Grimes County, Harris County, Lee County,

Matagorda County, Montgomery County, Oldham County, Swisher County, and Wharton


                                                33
County are empowered with the exclusive right to represent their respective

Commissioners Courts in civil matters or in all County matters. See id. §§ 45.179, .193,

.201, .244, .261, .270, .280, .319, .341 (Vernon 2004 & Supp. 2009). However, no such

statute applies to Cameron County. See id. § 45.131 (stating that the section is “reserved

for Cameron County” without any additional language outlining further duties imposed on

the Cameron County Attorney).

      The Commissioners Court derives its power from article V, section 18(b) of the

Texas Constitution:

      (b) Each county shall, in the manner provided for justice of the peace and
      constable precincts, be divided into four commissioners precincts in each of
      which there shall be elected by the qualified voters thereof one County
      Commissioner, who shall hold his office for four years and until his successor
      shall be elected and qualified. The County Commissioners so chosen, with
      the County Judge as presiding officer, shall compose the County
      Commissioners Court, which shall exercise such powers and jurisdiction over
      all county business, as is conferred by this Constitution and the laws of the
      State, or as may be hereafter prescribed.

TEX . CONST . art. V, § 18 (emphasis added).

      The Texas Supreme Court has construed article V, section 18 to mean “that

although a commissioners court may exercise broad discretion in conducting county

business, the legal basis for any action taken must be grounded ultimately in the

constitution or statutes.” Guynes v. Galveston County, 861 S.W.2d 861, 863 (Tex. 1993)

(citing Canales v. Laughlin, 147 Tex. 169, 214 S.W.2d 451, 453 (1948); Renfro v.

Shropshire, 566 S.W.2d 688, 690 (Tex. Civ. App.–Eastland 1978, writ ref’d n.r.e)).

However, the Guynes court noted that “[a]s the administrative head of county government,

a commissioners court also possesses broad implied powers to accomplish its legitimate

directives.” Id. (citing Pritchard & Abbott v. McKenna, 162 Tex. 617, 350 S.W.2d 333, 334

(1961); Anderson v. Wood, 137 Tex. 201, 152 S.W.2d 1084, 1085 (1941); Galveston
                                           34
County v. Gresham, 220 S.W.560, 562 (Tex. Civ. App.–Galveston 1920, writ ref’d)).

“These powers include the authority to contract with experts when necessary, including

attorneys.” Id. (citing McKenna, 350 S.W.2d at 334; McClintock & Robertson v. Cottle

County, 127 S.W.2d 319, 321 (Tex. Civ. App.–Amarillo 1939, writ dism’d judgm’t cor.)).

       The Guynes court also stated that:

       Although this court has not specifically addressed the question whether a
       commissioners court may employ a permanent legal staff to advise it in its
       various civil affairs, the courts of this state have for the last century upheld
       the power of a commissioners court to hire counsel to assist it or other
       officials in carrying out their responsibilities so long as the statutory duties of
       other county officials are not thereby usurped. [See,] [e].g.[,] Terrell v.
       Greene, 88 Tex. 539, 31 S.W. 631, 633 (1895); Maud v. Terrell, 109 Tex. 97,
       200 S.W. 375, 376 (1918); Seagler v. Adams, 238 S.W. 707, 708 (Tex. Civ.
       App.–Galveston 1922), aff’d, 112 Tex. 583, 250 S.W.413 (1923). As long as
       the commissioners court does not impinge on the statutory duties of other
       officials, it retains the implied power to control litigation and choose its legal
       remedies. See Looscan v. Harris County, 58 Tex. 511, 514 (1883); Terrell,
31 S.W. at 633; Travis County v. Matthews, 235 S.W.2d 691, 697 (Tex. Civ.
       App.–Austin 1950, writ ref’d n.r.e). Moreover, county and district attorneys
       are charged primarily with enforcement of the criminal statutes, Brady v.
       Brooks, 99 Tex. 366, 89 S.W. 1052, 1056 (1905), and “it is not one of their
       prescribed legal duties to represent the county in its general legal business
       or the conduct of ordinary civil actions.” Hill Farm, Inc. v. Hill County, 425
S.W.2d 414, 419 (Tex. Civ. App.–Waco 1968), aff’d, 436 S.W.2d 320 (Tex.
       1969).

Id. at 863-64; see Lone Star Nat’l Bank, 107 S.W.3d at 855.

       b.     Discussion

       In this appeal, among the issues that we are faced with is the situation referenced

by the supreme court in Guynes—the propriety of the Commissioners Court’s decision to

employ permanent legal staff to advise it in civil matters. We also must analyze the

Commissioners Court’s 1996 decision to transfer the Civil Legal Division from appellee’s

office. Appellee argues that the Commissioners Court’s decision to transfer the Civil Legal

Division from his office amounted to an arbitrary and capricious decision because the

                                               35
decision is not supported by law. Appellee further argues that his office has the exclusive

duty of advising the Commissioners Court on civil matters.

       First, we analyze the Commissioners Court’s 1996 decision to transfer the Civil

Legal Division from appellee’s office. At the January 15, 2010 hearing, Judge Cascos

admitted that from the creation of Cameron County in the late 1800's until 1996, the

Commissioners Court was represented in civil matters by the County Attorney’s Office.

However, in late 1996, then-Cameron County Attorney Luis Saenz consented to the

transfer of the Civil Legal Division from the County Attorney’s Office to the Commissioners

Court, meaning the County Attorney’s Office was no longer responsible for representing

the Commissioners Court in civil matters. Judge Cascos testified that he believed the

transfer of power was done out of spite, because certain commissioners were worried

about whether the incoming Cameron County Attorney, Yolanda De León, would effectively

represent the Commissioners Court in civil matters. Judge Cascos did, however, state that

he was unsure about the motives of other commissioners, especially regarding his

allegation that the transfer was done out of spite.

       Judge Cascos later referenced a letter written by then-Cameron County Judge

Gilberto Hinojosa on February 11, 1997, which was addressed to De León and noted

numerous justifications for the purported transfer of power. In his letter, former County

Judge Hinojosa stated the following:

       We concur that it is in the best interest of our constituents to work together.
       But we believe the action taken by this [c]ommissioners [c]ourt over the last
       five years to create a strong civil legal support group for the commissioners
       court is in the best interest of our constituents.

              ....

             There was no intent by the [c]ommissioners [c]ourt to demean you or
       your position. The intent was and is to maintain a strong civil legal division.
                                             36
       We support your efforts to perform your primary duty as a County Attorney
       with felony responsibility, which is [the] enforcement of the criminal statutes.
       We honored your first request for [a] budget amendment, and authorized the
       addition of four attorneys to your staff, two for the misdemeanor section, one
       for the juvenile section, and one for second chair felony.

              ....

               DUTIES OF RESPECTIVE OFFICES: The respective duties of the
       criminal and civil divisions are unchanged subsequent to December 19,
       1996, except that the county attorney must provide legal opinion to county
       officials when requested, which the civil legal division used to do. The county
       attorney may not, by statute and attorney general’s opinion, provide
       representation to any employee or official, including herself or her employees
       unless the commissioners court authorizes such representation. To
       authorize representation[,] the alleged act of the official or employee must
       have been in the performance of their public duties and the commissioners
       court must find that provision of such representation is in the best interest of
       the public. If the commissioners directed the [C]ounty [A]ttorney’s [O]ffice to
       provide representation to an official or employee[,] the commissioners should
       provide staff. In the past when there existed a potential for conflict of interest
       between the county and the sued employee or official, the commissioners
       have hired outside counsel. It would not be a change to continue [to do] so.

(Emphasis in original.) The letter written by former-Cameron County Judge Hinojosa was

in response to a letter sent by De León to the Commissioners Court on January 30, 1997,

wherein she expressly withdrew any consent that former-Cameron County Attorney Saenz

had given for this action and stated that the transfer of power was “an unwarranted and

unconstitutional usurpation of the powers of [the] County Attorney.”

       Regardless of the Commissioners Court’s intentions for transferring the Civil Legal

Division from the County Attorney’s Office in 1996, appellee has not refuted appellants’

argument that the Commissioners Court is vested with the right to conduct county

business. See TEX . CONST . art. V, § 18; see also Guynes, 861 S.W.2d at 863; Canales,
214 S.W.2d at 453; Renfro, 566 S.W.2d at 690. Moreover, appellee has not directed us

to any applicable constitutional or statutory provision that precluded the Commissioners

Court from transferring the Civil Legal Division from the County Attorney’s Office. Instead,
                                              37
appellee argues that the Commissioners Court’s decision to transfer the Civil Legal Division

was not supported by any law whatsoever. However, Texas courts have routinely held that

the Commissioners Court not only has the power to conduct all County business, but it also

has the power over budgetary matters involving the County. See TEX . CONST . art. V, § 18;

Guynes, 861 S.W.2d at 863; Canales, 214 S.W.2d at 453; Renfro, 566 S.W.2d at 690; see

also Hooten, 863 S.W.2d at 528 (providing that the Commissioners Court is empowered

to create the budget for the County’s offices and department); Comm’rs Court of Caldwell

County, 690 S.W.2d at 935 (stating that the Commissioners Court is imbued with broad

discretion over budgetary decisions in executing its duties to manage the County’s budget).

       Arguably, the alignment of the Civil Legal Division under the Commissioners Court

or the County Attorney’s Office involves the conducting of County business, and perhaps

more importantly, the managing of County budgetary matters. Based on our review of the

governing statutes and case law, it is apparent that appellee’s office never had the

exclusive right to represent Cameron County in civil matters in the first place. Thus, it is

irrelevant to our analysis that the Commissioners Court acquiesced to the County

Attorney’s Office representing the County in civil matters for more than a hundred years.

Therefore, because appellee has not directed us to any constitutional or statutory provision

precluding the Commissioners Court from transferring the Civil Legal Division from

appellee’s office, and because the Commissioners Court is vested with the right to govern

County business and the County’s budget, we cannot conclude that the Commissioner

Court’s transfer of the Civil Legal Division from appellee’s office constituted an arbitrary

and capricious decision or an abuse of discretion.

       Nevertheless, appellee argues that section 41.007 of the government code provides

that the County Attorney’s Office is the representative of the County in civil matters, and,

                                            38
thus, the Commissioners Court usurped appellee’s duty to advise and represent the

County in civil matters. Section 41.007 provides as follows: “A district or county attorney,

on request, shall give to a county or precinct official of his district or county a written

opinion or written advice relating to the official duties of that official.” TEX . GOV’T CODE ANN .

§ 41.007 (Vernon 2004) (emphasis added). To properly analyze appellee’s contention

regarding section 41.007, we must resort to the rules of statutory interpretation.

       Matters of statutory interpretation are questions of law, over which we exercise de

novo review. Tex. Dep’t of Transp. v. Needham, 82 S.W.3d 314, 318 (Tex. 2002). The

primary rule of statutory interpretation is that a court must look to the intent of the

Legislature and must construe the statute so as to give effect to that intent. Lee-Hickman’s

Invs. v. Alpha Invesco Corp., 139 S.W.3d 698, 700 (Tex. App.–Corpus Christi 2004, no

pet.) (per curiam) (citing City of Austin v. L.S. Ranch, Ltd., 970 S.W.2d 750, 752 (Tex.

App.–Austin 1998, no pet.)). It is a rule of statutory construction that every word of a

statute must be presumed to have been used for a purpose, and each sentence, clause,

and word is to be given effect if reasonable and possible.                  See Tex. Workers’

Compensation Ins. Fund v. Del Indus., Inc., 35 S.W.3d 591, 593 (Tex. 2000) (citing Perkins

v. State, 367 S.W.2d 140, 146 (Tex. 1963)); see also Cameron v. Terrell & Grant, Inc., 618
S.W.2d 535, 540 (Tex. 1981). Likewise, every word excluded from a statute must also be

presumed to have been excluded for a purpose. See Cameron, 618 S.W.2d at 540. In

addition, we do not view disputed portions of a statute in isolation.                  Id. (citing

Bridgestone/Firestone, Inc. v. Glyn-Jones, 878 S.W.2d 132, 133 (Tex. 1994)). We are to

discern legislative intent from the plain meaning of the words of the statute. See Alpha

Invesco Corp., 139 S.W.3d at 700 (citing L.S. Ranch, Ltd., 970 S.W.2d at 752).

       In reviewing the plain language of the statute, we find that the inclusion of the words

                                                39
“on request” in section 41.007 connotes that the Commissioners Court retains the option

of utilizing the County Attorney’s Office to represent the County in civil matters, and we do

not believe that the language included in section 41.007 creates a mandatory duty for the

Commissioners Court to utilize the County Attorney’s Office to represent the county in civil

matters. See id. This construction of section 41.007 is supported by the supreme court’s

jurisprudence regarding the County Commissioners Court’s power to hire counsel to assist

it or other officials in carrying out their responsibilities so long as the statutory duties of

other County officials are not thereby usurped, and the County Commissioners Court’s

implied power to control litigation and choose its legal remedies.8 See Guynes, 861
S.W.2d at 863-64. If the Commissioners Court was required to use the County Attorney’s

Office for representation in civil matters, it would seem that the Commissioners Court’s

power to retain counsel for assistance and its power to control litigation and its legal

remedies would be abrogated. See id.

        Moreover, we find that the legislature’s use of the word “shall” in section 41.007

imposes a mandatory duty on the County Attorney’s Office to provide written advice to


        8
           Though not binding on this Court, see Comm’rs Court of Titus County v. Agan, 940 S.W .2d 77, 82
(Tex. 1997), several recent opinions from the Attorney General’s Office have addressed sim ilar issues as the
one in dispute and endorsed the Com m issioners Court’s power to direct County business and to em ploy legal
counsel to advise and represent the County in civil m atters. See Op. Tex. Att’y Gen. No. GA-0153, 2004 Tex.
AG LEXIS, at *14, *22 (Feb. 19, 2004) (concluding that the Fannin County Com m issioners Court m ay em ploy
a private attorney as a salaried or hourly em ployee to provide the Com m issioners Court with legal advice, and
this can be done without the consent of the County Attorney provided that the actions do not usurp
constitutional or statutory duties vested in the County Attorney’s Office); see also Op. Tex. Att’y Gen. No. GA-
0714, 2009 Tex. AG LEXIS 29, at *12 (May 12, 2009) (“Code of Crim inal Procedure article 103.0031, which
authorizes the Com m issioners Court of a County to enter into a contract with a private attorney or a public or
private vendor for the provision of collection services [in cases where a defendant fails to pay fines, fees,
costs, forfeited bonds, or restitution], does not violate article V, section 21 of the Texas Constitution by
depriving the crim inal district attorney of the authority to prosecute suits by the state.”); Op. Tex. Att’y Gen.
No. GA-0545, 2007 Tex. AG LEXIS 49, at *10 (May 4, 2007) (concluding that the “County Attorney of
Henderson County has no exclusive duty to represent Henderson County in all civil legal m atters. Thus, the
County Auditor’s retention of outside legal counsel did not im properly im pinge on an exclusive duty of the
County Attorney”); Op. Tex. Att’y Gen. No. GA-0507, 2007 Tex. AG LEXIS 14, at **16-17 (Jan. 30, 2007)
(stating that a County Attorney is not authorized to serve as legal counsel to the Texas Departm ent of Aging
and Disability Services, absent its request, in the initiation and prosecution of an application for place of a
person with m ental retardation, a civil m atter under section 593.041 of the health and safety code).
                                                       40
County officials only if asked or requested by a County official. See TEX . GOV’T CODE ANN .

§ 41.007; see also TEX . GOV’T CODE ANN . § 311.016 (Vernon 2005); Barshop v. Medina

County Underground Water Conservation Dist., 925 S.W.2d 618, 629 (Tex. 1996) (holding

that usage of the word “shall” in a statute generally imposes a mandatory duty; however,

the word may be directory when this interpretation is most consistent with the legislature’s

intent). It does not appear that the converse is true—that County officials are required to

request written advice solely from the County Attorney’s Office. See TEX . GOV’T CODE ANN .

§ 41.007. Additionally, nowhere in section 41.007 does the Legislature explicitly state that

the County Attorney is required to represent the Commissioners Court in civil matters when

the Commissioners Court has not consented or requested such representation. See id.

Moreover, appellee does not assert any other constitutional or statutory basis for his

usurpation contention.

       Therefore, based on the foregoing, we conclude that the trial court’s conclusion that

appellee demonstrated a probable right to recovery on a trial on the merits is erroneous.

As such, appellee has not satisfied the essential elements for a temporary injunction. See

Butnaru, 84 S.W.3d at 204; see also McAllen Police Officers Union, 221 S.W.3d at 893.

Because appellee failed to satisfy the essential elements for a temporary injunction, we

further conclude that the trial court abused its discretion in issuing a temporary injunction

in favor of appellee. See Butnaru, 84 S.W.3d at 204; Yarto, 287 S.W.3d at 89; see also

Ayala, 2009 Tex. App. LEXIS 7681, at **9-10. Accordingly, we sustain appellants’ sole

issue on appeal in appellate cause number 13-10-00023-CV.

                                      IV. CONCLUSION

       In sum, we conditionally grant the writ requested by appellants in appellate cause

number 13-10-00059-CV, and we grant appellee’s motion to dismiss in appellate cause

                                             41
number 13-10-00016-CV. In appellate cause number 13-10-00023-CV, we dissolve the

temporary injunction, reverse the trial court’s judgment, and remand for proceedings

consistent with this opinion.


                                             ROGELIO VALDEZ
                                             Chief Justice

Delivered and filed the
15th day of July, 2010.




                                        42